Citation Nr: 1102094	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for arthritis of the lower 
extremities, to include as secondary to a service-connected low 
back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1954 to May 1958.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the San Juan, Puerto Rico Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was before the Board 
in March 2009 and in September 2010, when it was remanded for 
additional development.  In December 2010 the Veteran submitted 
additional evidence/argument directly to the Board (without a 
waiver of RO consideration).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The September 2010 Board Remand instructed the RO to arrange for 
the Veteran to be examined by an orthopedic specialist to 
determine whether he has arthritis (or an arthritis-like 
disability) of the lower extremities that is either directly 
related to his service or was caused or aggravated by his 
service-connected low back disability.  

On VA Joints examination in November 2010 scheduled pursuant to 
the Board's remand the diagnoses included bilateral knee 
degenerative joint disease (arthritis). The examiner opined that 
the knee arthritis was not at least as likely as not directly 
related to the Veteran's active service/orthopedic complaints 
noted therein.  However, the examiner did not respond to the 
further questions of whether it is "at least as likely as not 
that such disability was caused or aggravated by (increased in 
severity due to) the Veteran's service connected low back 
disability" and if any lower extremity disability was found to 
not have been caused, but to have been aggravated, by the service 
connected low back disability, "to further specify, to the 
extent possible, the degree of disability (in terms of 
manifestations/or impairment) that is due to such aggravation."  
Thus, the action ordered in the Board's September 2010 Remand has 
not been completed.  Accordingly, this matter must be remanded, 
once again, for completion of the actions previously sought, and 
for further adjudicatory action.  See Stegall v. West, 11 Vet. 
App. 268 (1998)(a remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders).

A review of the claims file also found that evidence recently 
identified as pertinent is outstanding.  Specifically, in an 
October 2010 VA Form 21-4142, Authorization and Consent to 
Release Information to the VA, the Veteran listed L.P.S., M.D., 
and W.M., M.D., as private physicians who had treated him.  He 
has submitted some treatment reports from Drs. L.P.S. and W.M. as 
well as from J.M., M.D.  VA has not requested copies of the his 
complete treatment records from these physicians; however the 
authorization suggests that further records he considers 
pertinent are outstanding.  In addition, a December 2010 
statement from the Veteran notes that he has more information or 
evidence to submit in support of his appeal and requests 30 days 
to submit the additional information or evidence.  

Finally, as was noted above, the Veteran has submitted additional 
evidence/argument directly to the Board without a waiver of RO 
review.  On remand, the RO will have opportunity to initially 
review the additional submissions.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation he has received for lower 
extremity joint complaints since his 
separation from service, and to provide any 
releases needed to secure records of any such 
private evaluation/treatment.  The RO should 
obtain complete clinical records (those not 
yet associated with the claims file) from the 
sources identified to specifically include 
Drs. L.P.S., W.M., and J.M.  If any private 
provider does not respond, the Veteran and 
his representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.  The Veteran should also 
be invited to submit any additional pertinent 
evidence (i.e., for which he sought an 
extension of time to submit).

2.  The RO should return the claims folder 
(with this remand) to the VA physician who 
conducted the November 2010 examination for 
review and completion of responses to the 
questions posed in the September 2010 remand.  
Specifically, the examiner must respond to 
the following:  

(a)	Regarding the bilateral knee 
arthritis diagnosed on November 2010 VA 
examination, is it at least as likely as 
not that such disability was caused or 
aggravated by (increased in severity due 
to) the Veteran's service connected low 
back disability?  
(b)	If the bilateral knee arthritis is 
found to not have been caused, but to have 
been aggravated, by the service connected 
low back disability, the examiner must 
further specify, to the extent possible, 
the degree of disability (in terms of 
manifestations/or impairment) that is due 
to such aggravation.  

The provider must explain the rationale for 
all opinions.

3.  The RO should ensure that the development 
sought above is completed in full, then re-
adjudicate the claim (to include 
consideration of all evidence added to the 
record since the last supplemental statement 
of the case (SSOC).  If the claim remains 
denied, the RO should issue an appropriate 
SSOC, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

